Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09 August 2022 have been fully considered but they are not persuasive. 
Applicant argues Technoflex does not teach the sealing portion formed as one piece with the sleeve. However, the limitation “formed as one piece” is interpreted as being provided in the same piece. In this case, the sealing portion 42 is provided inside the sleeve 41 which are both part of the plug 40. Applicant’s description in page 16 of the response states “A plug can be inserted into the chimney 16. The plug has a sleeve 41 with a bottom 42.” This means the plug is inserted as a whole piece as opposed to separately into the pouch. Therefore, the Technoflex fulfills the limitation that the pieces are provided together, i.e., formed as one piece. 
Applicant further argues the adhesion portion does not directly attach the port to the container since chimney 16 is a component attached and welded to the enclosure. Examiner respectfully disagrees. The limitation in question “an adhesion portion configured to directly attach the port to the container” is fulfilled by Technoflex since the adhesion portion is directly attached and contacting the port (see figure 5). The recitation wherein the container wall being welded to the adhesion portion is interpreted as a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). In this case, the final product is a plug that is directly contacting and attached to the port and bag which is taught by Technoflex (lines 29-38, 85-98, figure 5). 
Applicant further argues the chimney 16 would not part of the bag. Examiner respectfully disagrees as the Applicant has not defined the container consists of the walls only. Examiner views the chimney as being a portion of the pouch depicted in figure 1 as the chimney is a portion of the medical pouch and therefore the chimney is a part of the pouch.
Applicant’s arguments directed to Conolly are moot since Technoflex teaches all the limitations argued.
Claims 1-11, 16-20 are examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Technoflex (FR 2665633) in view of Connolly (US 4303067).
Regarding claim 1, Technoflex discloses a dispensing system (figure 5) for dispensing content between an inside of a container (inside bag 10) and an outside of the container (outside bag 10) said system comprising 
a port (40) and the container (10), the port configured for attachment to the container and configured to be traversed by said needle configured to transfer of contents between the inside of the container and the outside of the container (lines 85-98 and 131-141), said port comprising 
a rigid annular body (45, line 118, figure 4-5, the material making up the sleeve stopper is the same as the body), the rigid annular body extending in a direction (figure 5, extending up and down the page), said body comprising a side wall surrounding a channel (52) extending between an inner end and an outer end (inner end adjacent 42 and outer end adjacent 46), said inner and outer ends being at opposite ends along said direction (figure 5), said body being open at said inner and outer ends(ends of 52 are open to the other portions of the device), 
an overmolding member (41 and 42) made of thermoplastic elastomer (lines 131-137), the overmolding member comprising 
a sealing portion (42) formed as one piece with the overmolding member, the sealing portion being configured to be traversed by the needle in a direction close to said direction (line 131-148), the overmolding member sealing the inner end of the channel in a fluid-tight manner in the absence of the needle after withdrawal of the needle (lines 131-148), the overmolding member further comprising 
an adhesion portion (outside of the sleeve 41) suitable for direct attachment of the port to the container (figure 5), the container comprising a wall (12) with an opening (opening 16) in said wall, the overmolding member being partially inserted into the container through the opening (figure 5), the wall of the container at said opening being welded to the adhesion portion of the overmolding member (lines 29-38, 85-98, the closures are welded, interpreted as a product-by-process limitation)
While Technoflex refers to the port as “an infusion site’ (line 63) or “injection site” (line 131), Technoflex does not explicitly disclose a needle, the needle passing through the inner and outer ends in order to transfer content between the inside and outside by means of the needle.
Connolly discloses a port in the same field of endeavor as the Applicant. Connolly teaches a needle (col 3, lines 47-62) that punctures the septum (34) which would allow the needle to pass through the inner and outer ends of the body (31, figure 5) in order to transfer contents between he inside and outside by means of the needle(col 3, lines 47-62).
Connolly discloses using needle to access the port in order to transfer the contents of the container (col 1, lines 5-20, col 3, lines 47-62). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the needle of Connolly in order to access the contents of the container since Technoflex already teaches a port that is used as an infusion or injection site.
Regarding claim 11, Technoflex discloses the container is a flexible pouch of plastic film for holding biopharmaceutical content (lines 18-28, 85-98).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Technoflex in view of Connolly further in view of Barrelle (US 2015/0013837).
Regarding claim 2, Technoflex and Connolly do not disclose the rigid body of the port is made of a thermoplastic polymer selected among polypropylene and high-density polyethylene.
Barrelle discloses adapters relatively pertinent to problem posed by Applicant of coupling containers. Barrelle teaches a rigid body (40, figure 2B) made of rigid material like polypropylene.
Barrelle provides the rigid material for safe attachment of the rigid body to the adapter ([0025]) and made of polypropylene for desirable rigid material features. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the material of Barrelle in order to achieve desirable material properties and attach the rigid body to the adapter since Technoflex already discloses the rigid material but not the exact type.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Technoflex in view of Connolly further in view of Ivosevic (US 2014/0276649).
Regarding claim 3-4, Technoflex discloses an outer portion of said body extending continuously from the inner end of said body (figure 5). 
Ivosevic discloses adapters relatively pertinent to the problem posed by Applicant of connecting containers to move fluid. Ivosevic teaches wherein the rigid body (14) of the port comprises ribs (365, figure 19B, [0133]) formed in the thickness of the wall, said ribs being of elongated shape and oriented in a direction substantially parallel to said direction in which the elongated body extends, said ribs being formed in the outer portion of the body (figure 19B), the ribs either extend in a straight line or zig zag along said parallel direction (figure 19B).
Ivosevic provides the rib in order to stabilize the housing ([0133]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the ribs of Ivosevic in order to stabilize the rigid body housing.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Technoflex (FR 2665633) in view of Connolly further in view of Lynn (US 2013/0237946).
Regarding claim 5-6, Technoflex and Connolly do not disclose wherein the rigid body of the port comprises a cap member, the cap member having dimensions configured to seal the outer end of the body, wherein the cap member is connected to the rigid body by a connector, the cap member, rigid body and connector being molded as one piece.
Lynn discloses a port connector in the same field of endeavor as the Applicant. Lynn teaches wherein the rigid body (22) of the port comprises a cap member (20), the cap member having dimensions suitable for sealing the outer end of the body (figure 3-4, [0022]), wherein the cap member is connected to the rigid body by a connector (30, figures 3-4, [0025]), the cap member, rigid body and connector being molded as one piece (figures 3-4, [0022]-[0025], the connector is one piece).
Lynn provides the cap and connector in order to maintain the sterility of the connector interior ([0022]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the connector and cap of Lynn by replacing the finger in Lynn in order to maintain the sterility of the connector interior.
Regarding claims 7-10, Technoflex and Connolly do not disclose wherein the rigid body of the port comprising an additional element forming a breakable portion said breakable portion comprising an outer end and an inner end, the breakable portion extending in said direction from the outer end of the rigid body so as to define a connection region in the area where the outer end of the body meets the inner end of the breakable portion, the outer end of the breakable portion being sealed closed, the rigid body is molded, said body being weakened at the connection region, the breakable portion comprises fins suitable for gripping in order to detach the breakable portion from the rigid body, said fins are molded with the breakable portion.
Lynn discloses a port connector in the same field of endeavor as the Applicant. Lynn teaches wherein the rigid body further comprising an additional element (20, figures 3-4, [0025]), the element forming a breakable portion (20) having an outer end and an inner end ([0025], the end of 20 forms 30 which is frangible) that extends in the direction of the outer end of the rigid body and meeting the inner end of the breakable portion (figures 3-4) to form a connection region (30), the outer end (24) of the breakable portion being sealed closed ([0025]), the body being weakened at the connecting region [0025], the breakable portion comprising fins (34, 36, [0025]) for gripping in order to detach the breakable portion from the body, the fins are molded with the breakable portion (figure 3-4, the fins are one piece with connector and breakable portion).
Lynn provides the cap and connector in order to maintain the sterility of the connector interior ([0022]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the connector and cap of Lynn by replacing the finger in Lynn in order to maintain the sterility of the connector interior until communication is desired.
Claims 16 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Technoflex in view of Connolly further in view of Barrelle further in view of Lynn.
Regarding claim 16, Technoflex, Connolly, and Barrelle do not disclose wherein the rigid body of the port comprises a cap member, the cap member having dimensions suitable for sealing the outer end of the body.
Lynn discloses a port connector in the same field of endeavor as the Applicant. Lynn teaches wherein the rigid body (22) of the port comprises a cap member (20), the cap member having dimensions suitable for sealing the outer end of the body (figure 3-4, [0022]).
Lynn provides the cap and connector in order to maintain the sterility of the connector interior ([0022]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the connector and cap of Lynn by replacing the finger in Lynn in order to maintain the sterility of the connector interior.
Regarding claims 19, Technoflex, Connolly and Barrelle do not disclose wherein the rigid body of the port comprising an additional element forming a breakable portion said breakable portion comprising an outer end and an inner end, the breakable portion extending in said direction from the outer end of the rigid body so as to define a connection region in the area where the outer end of the body meets the inner end of the breakable portion, the outer end of the breakable portion being sealed closed.
Lynn discloses a port connector in the same field of endeavor as the Applicant. Lynn teaches wherein the rigid body further comprising an additional element (20, figures 3-4, [0025]), the element forming a breakable portion (20) having an outer end and an inner end ([0025], the end of 20 forms 30 which is frangible) that extends in the direction of the outer end of the rigid body and meeting the inner end of the breakable portion (figures 3-4) to form a connection region (30), the outer end (24) of the breakable portion being sealed closed ([0025]).
Lynn provides the cap and connector in order to maintain the sterility of the connector interior ([0022]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the connector and cap of Lynn by replacing the finger in Lynn in order to maintain the sterility of the connector interior until communication is desired.
Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Technoflex in view of Connolly further in view of Ivosevic further in view of Lynn.
Regarding claim 17 and 18, Technoflex, Connolly, and Ivosevic do not disclose wherein the rigid body of the port comprises a cap member, the cap member having dimensions configured to seal the outer end of the body.
Lynn discloses a port connector in the same field of endeavor as the Applicant. Lynn teaches wherein the rigid body (22) of the port comprises a cap member (20), the cap member having dimensions suitable for sealing the outer end of the body (figure 3-4, [0022]).
Lynn provides the cap and connector in order to maintain the sterility of the connector interior ([0022]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the connector and cap of Lynn by replacing the finger in Lynn in order to maintain the sterility of the connector interior.
Regarding claim 20, Technoflex, Connolly and Ivosevic do not disclose wherein the rigid body of the port comprising an additional element forming a breakable portion said breakable portion comprising an outer end and an inner end, the breakable portion extending in said direction from the outer end of the rigid body so as to define a connection region in the area where the outer end of the body meets the inner end of the breakable portion, the outer end of the breakable portion being sealed closed.
Lynn discloses a port connector in the same field of endeavor as the Applicant. Lynn teaches wherein the rigid body further comprising an additional element (20, figures 3-4, [0025]), the element forming a breakable portion (20) having an outer end and an inner end ([0025], the end of 20 forms 30 which is frangible) that extends in the direction of the outer end of the rigid body and meeting the inner end of the breakable portion (figures 3-4) to form a connection region (30), the outer end (24) of the breakable portion being sealed closed ([0025]).
Lynn provides the cap and connector in order to maintain the sterility of the connector interior ([0022]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the connector and cap of Lynn by replacing the finger in Lynn in order to maintain the sterility of the connector interior until communication is desired.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781